      Case 1:19-cv-00134-DMT-CRH Document 30 Filed 01/21/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Highline Exploration, Inc., Nisku            )
Royalty, LP, William R. LaCrosse and         )
Tammy LaCrosse, Empire Oil Company,          )
and Kent M. Lynch,                           )
                                             )       ORDER ADOPTING STIPULATED
              Plaintiffs,                    )       AMENDED SCHEDULING/DISCOVERY
       vs.                                   )       PLAN
                                             )
QEP Energy Company,                          )
                                             )       Case No. 1:19-cv-134
              Defendant.                     )


       On January 20, 2021, the Parties filed a "Stipulated Amended Scheduling/Discovery Plan."

The court ADOPTS the Parties' stipulation and AMENDS the pretrial deadlines as follows:

       1.     The Parties shall have until March 2, 2021, to complete fact discovery and to file

              discovery motions.

       2.     The Parties shall have until March 2, 2021, to file a motion to amend the pleadings

              to assert a claim for punitive damages.

       3.     The Parties shall provide the names of expert witnesses and complete reports under

              Rule 26(a)(2) as follows:

              a.      Plaintiff will disclose experts by March 30, 2021; and

              b.      Defendant has until April 30, 2021.

       4.     The Parties shall have until June 1, 2021, to complete discovery depositions of expert

              witnesses.

       5.     The Parties shall have until June 1, 2021, to file other dispositive motions (summary

              judgment as to all or part of the case).


                                                 1
Case 1:19-cv-00134-DMT-CRH Document 30 Filed 01/21/21 Page 2 of 2




IT IS SO ORDERED.

Dated this 21st day of January, 2021.

                                        /s/ Clare R. Hochhalter
                                        Clare R. Hochhalter, Magistrate Judge
                                        United States District Court




                                           2
